FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10193

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00026-MMD

 v.
                                                 MEMORANDUM*
RAPHAEL GLAPPION PINKNEY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Raphael Glappion Pinkney appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pinkney contends that he is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009) (per curiam). Pinkney

is not entitled to a sentence reduction because his sentence was not “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Rather, his sentence was based on the

statutory mandatory minimum under 21 U.S.C. § 841(b)(1)(B)(ii). The district

court properly denied relief. See Paulk, 569 F.3d at 1095-96.

      AFFIRMED.




                                          2                                   15-10193